

116 S650 IS: Comprehensive Resources for Entrepreneurs in the Arts to Transform the Economy Act of 2019
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 650IN THE SENATE OF THE UNITED STATESMarch 5, 2019Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo assist entrepreneurs, support development of the creative economy, and encourage international
			 cultural exchange, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Comprehensive Resources for Entrepreneurs in the Arts to Transform the Economy Act of 2019 or the CREATE Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Support for Artists and Entrepreneurs Sec. 101. Microloan program expansion. Sec. 102. SBA business loans for the creative economy. Sec. 103. SBA technical assistance programs. Sec. 104. Arts-focused economic development. Sec. 105. Arts-focused rural development. Sec. 106. International participation in the arts. Sec. 107. Disaster support for artists through FEMA. TITLE II—Creative Community Development Sec. 201. Artist Corps. Sec. 202. Demonstration program on support of local programs that promote creative and performance arts in local economic planning. Sec. 203. Creative placemaking activities under the Housing and Community Development Act of 1974.  ISupport for Artists and Entrepreneurs 101.Microloan program expansionSection 7(m)(6) of the Small Business Act (15 U.S.C. 636(m)(6)) is amended by adding at the end the following:
				
 (F)Loan criteria for artists and arts entrepreneursThe Administration, in consultation with eligible intermediaries, shall develop loan criteria to ensure that small business concerns owned and controlled by artists and small business concerns that support the creative economy receive loan proceeds under this subsection..
 102.SBA business loans for the creative economySection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following:
				
 (36)Creative economyIn providing assistance under this subsection, the Administration shall develop procedures to evaluate the business proposals and business plans of small business concerns that focus on economic development, job creation, and community growth with respect to the creative economy..
 103.SBA technical assistance programsSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:  (o)Technical assistance programs for artists and arts entrepreneursThe Administration, in consultation with relevant stakeholders, shall develop technical assistance programs to be carried out by small business development centers under this subsection that target the specific needs of artists and arts entrepreneurs..
 104.Arts-focused economic developmentTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following:
				
					219.Arts-focused economic development
 (a)DefinitionsIn this section: (1)Business incubation programThe term business incubation program means a program that—
 (A)accelerates the successful development of entrepreneurial businesses through business support resources and services, developed or orchestrated by incubator management;
 (B)is designed to produce successful businesses; and (C)provides management guidance, technical assistance, and consulting designed for young, growing businesses, including by providing—
 (i)rental space and flexible leases; (ii)shared basic business services and equipment;
 (iii)technology support services; and (iv)assistance in obtaining financing necessary for growth of the business.
 (2)IncubatorThe term incubator means a multitenant facility with on-site management that directs a business incubation program. (b)Arts-Focused economic developmentIn providing grants and assistance under this Act (including through the local technical assistance, partnership planning, and comprehensive economic development strategies programs of the Economic Development Administration), the Secretary shall provide to artists and the creative economy support through traditional economic development tools, including—
 (1)incubators; and (2)economic development planning and technical assistance..
 105.Arts-focused rural developmentThe Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) is amended by adding at the end the following:
				
					IArts-Focused Economic Development
						385.Arts-focused economic development
 (a)DefinitionsIn this section: (1)Business incubation programThe term business incubation program means a program that—
 (A)accelerates the successful development of entrepreneurial businesses through business support resources and services, developed or orchestrated by incubator management;
 (B)is designed to produce successful businesses; and (C)provides management guidance, technical assistance, and consulting designed for young, growing businesses, including by providing—
 (i)rental space and flexible leases; (ii)shared basic business services and equipment;
 (iii)technology support services; and (iv)assistance in obtaining financing necessary for growth of the business.
 (2)IncubatorThe term incubator means a multitenant facility with on-site management that directs a business incubation program. (b)Arts-Focused economic developmentIn providing grants and assistance under this Act (including through the local technical assistance, partnership planning, and comprehensive economic development strategies programs of the Office of Rural Development), the Secretary, acting through the Assistant to the Secretary for Rural Development, shall provide to artists and the creative economy support through traditional economic development tools, including—
 (1)incubators; and (2)economic development planning and technical assistance..
 106.International participation in the artsSection 214(c)(6)(D) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(6)(D)) is amended—
 (1)in the first sentence, by inserting (i) before Any person; (2)in the second sentence—
 (A)by striking Once and inserting Except as provided in clause (ii), once; and
 (B)by striking Attorney General shall and inserting Secretary of Homeland Security shall;
 (3)in the third sentence, by striking The Attorney General and inserting The Secretary; and (4)by adding at the end the following:
					
 (ii)The Secretary of Homeland Security shall adjudicate each petition for an alien with extraordinary ability in the arts (as described in section 101(a)(15)(O)(i)), an alien accompanying such an alien (as described in section 101(a)(15)(O)(ii)), or an alien described in section 101(a)(15)(P) (other than an alien described in section 214(c)(4)(A) (relating to athletes)) not later than 14 days after—
 (I)the date on which the petitioner submits the petition with a written advisory opinion, letter of no objection, or request for a waiver; or
 (II)the date on which the 15-day period described in clause (i) has expired, if the petitioner has had an opportunity to supply rebuttal evidence.
 (iii)If a petition described in clause (ii) is not adjudicated by the end of the 14-day period described in clause (ii) and the petitioner is an arts organization described in paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code for the taxable year preceding the calendar year in which the petition is submitted, or an individual or entity petitioning primarily on behalf of such an organization, the Secretary of Homeland Security shall provide the petitioner with the premium-processing services referred to in section 286(u), without a fee..
				107.Disaster support for artists through FEMA
 (a)In generalThe President, acting through the Administrator of the Federal Emergency Management Agency, shall promulgate rules to ensure that expenses incurred, as a result of a major disaster or emergency, by a self-employed or freelance worker to repair or replace tools, specialized or protective clothing, and equipment required by the self-employed or freelance worker are considered eligible expenses for assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174).
 (b)LimitationsThe rules promulgated under subsection (a)— (1)may not require, as a condition of receiving such assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174), an applicant—
 (A)to apply or be declined for assistance from the Small Business Administration; or (B)to demonstrate that assistance received from the Small Business Administration does not satisfy the total necessary expenses or serious needs arising out of a major disaster or emergency; and
 (2)shall provide that an applicant may not receive assistance from the Small Business Administration and under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) for the same item.
					IICreative Community Development
			201.Artist Corps
 (a)CorpsSection 122(a) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is amended by adding at the end the following:
					
						(6)Artist Corps
 (A)In generalThe recipient may carry out national service programs through an Artist Corps that identifies and meets unmet needs within communities through artistic activities such as those described in subparagraph (B) and improves performance on the indicators described in subparagraph (C).
 (B)ActivitiesAn Artist Corps described in this paragraph may carry out activities such as— (i)providing skilled visual and performance artists to address community needs through artistic activities in education, health care, and therapeutic settings, and in other settings in the community; or
 (ii)providing other artistic activities, addressing unmet community needs, that the Corporation may designate, such as providing technical assistance for grant writing, marketing, and financial planning for artistic initiatives.
 (C)Artist Corps indicatorsThe indicators for a corps program described in this paragraph are— (i)any indicator relating to meeting critical needs that the Corporation establishes; or
 (ii)any local indicator (applicable to a particular recipient or community and on which an improvement in performance is needed) relating to meeting critical needs, that is approved by the Corporation or a State Commission..
 (b)Conforming amendmentsSection 122 of such Act is amended— (1)in subsection (b)(3), by striking or (5) and inserting (5), or (6); and
 (2)in subsection (c)(1), in the matter preceding subparagraph (A), by striking through (5) and inserting through (6). 202.Demonstration program on support of local programs that promote creative and performance arts in local economic planning (a)Demonstration program requiredThe Secretary of Commerce shall establish a demonstration program to assess the feasibility and advisability of providing support to covered programs to promote creative and performing arts in the economic planning of local governments.
 (b)Covered programsFor purposes of the demonstration program required by subsection (a), a covered program is any program that—
 (1)was in effect on the day before the date of the enactment of this Act; and (2)the Secretary of Commerce considers part of an art community.
 203.Creative placemaking activities under the Housing and Community Development Act of 1974Title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended— (1)in section 102(a) (42 U.S.C. 5302(a)), by adding at the end the following:
					
 (25)The term creative placemaking means an activity that integrates arts, culture, or design to strengthen communities by advancing local economic, physical, or social outcomes.; and
 (2)in section 105(a) (42 U.S.C. 5305(a))— (A)in paragraph (25)(D), by striking and at the end;
 (B)in paragraph (26), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (27)activities that support creative place­mak­ing through— (A)partnerships between local governments and nonprofit cultural organizations for the purpose of community development; or
 (B)disseminating knowledge about how to leverage arts and culture as mechanisms for community development..